NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                          January 12, 2010

                                              Before 

                             RICHARD A. POSNER, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DANIEL A. MANION, Circuit Judge



No. 02‐3584

UNITED STATES OF AMERICA,                               Appeal from the United States 
     Plaintiff‐Appellee,                                District Court for the Northern
                                                        District of Illinois, Eastern Division.

                                     v.                 No. 01 CR 567
PEDRO L. CASTILLO,
     Defendant‐Appellant.                               Harry D. Leinenweber, Judge.




                                             O R D E R

        On December 1, 2009, the district court issued an order in which it said that it would
not have imposed the same sentence, if it had known the extent of its discretion to deviate
from the guidelines in crack cocaine sentences.  See Kimbrough v. United States, 128 S. Ct. 558
(2007).  It further indicated that it would be inclined to impose a lesser sentence.

       Accordingly, in conformity with our order of October 7, 2008, we therefore vacate
the defendant’s sentence and remand for resentencing as contemplated by that order.

                                                                                     It is so ordered.